Exhibit 21.1 NATIONAL TECHNICAL SYSTEMS, INC. LIST OF SUBSIDIARIES NTS TECHNICAL SYSTEMS, A CALIFORNIA CORP. ACTON ENVIRONMENTAL TESTING CORPORATION, A MASSACHUSETTS CORP. APPROVED ENGINEERING TESTING LABORATORIES, INC., A CALIFORNIA CORP. ETCR INC., A CALIFORNIA CORP. XXCAL, INC., A CALIFORNIA CORP. NATIONAL QUALITY ASSURANCE, INC., A MASSACHUSETTS CORP. (50% OWNED) NTS EUROPE, GmbH AETL TESTING, INC. dba NTS CALGARY PHASE SEVEN LABORATORIES, A CALIFORNIA CORP. UNITED STATES TEST LABORATORY, LLC. ELLIOTT LABORATORIES, LLC UNITEK TECHNICAL SERVICES, INC. MECHTRONIC SOLUTIONS, INC. GARWOOD LABORATORIES, INC.
